Exhibit 99.1 Reata Pharmaceuticals, INC. ANNOUNCES Third QUARTER 2 IRVING, Texas—November 14, 2016—Reata Pharmaceuticals, Inc. (Nasdaq:RETA) (“Reata” or “the Company”), a clinical-stage biopharmaceutical company, today announced financial results for the third quarter ended September 30, 2016 and provided an update on the Company's business and product development programs. Financial Highlights The Company incurred operating expenses of $13.5 million for the quarter ended September 30, 2016, with research and development accounting for $9.3 million.This compares to operating expenses of $12.0 million for the same period of the year prior, when research and development accounted for $8.6 million.A net loss of $0.9 million was reported by the Company for the quarter ended September 30, 2016, equating to a loss of $0.04 per share, compared to net income of $0.6 million or $0.04 per share in the same period of the year prior.
